Title: To Thomas Jefferson from John Todd, 1 February 1781
From: Todd, John
To: Jefferson, Thomas



May it please your Excellency
Lexington 1st Feb. 1781

Accounts from all Quarters lead us to expect vigorous Measures from our Enemies the next Campain. I have just recieved Duplicates of Letters sent from our Officers of Ilinois to others at Louisville which inform that the Spanish and American Ilinois Settlements are preparing defensively for heavy Attacks. The Original Letters I hear are sent forward to your Excellency. On Conferring with Cols. Bowmans and Trigg We concluded it expedient to send 150 Men to Garrison the Mouth of Licking until Crockett shall arrive which we shall expect Weekly. We apprehended the Expence would be less to Government than to wait until the Enemy arrive at Settlements and better conduce to the Security of the People.
Inclosed are Recommendations for certain Officers in this County. Would there be any Impropriety in sending out some Blank Commissions as formerly? I would engage that no abuses be committed. There are many Vacancies for other Officers than those recommended whose Ranks are as yet unsettled.
I have the Honor to be with the greatest Respect Your Excellency’s most Obedient & humble Servant,

Jno Todd Jr

